Exhibit 10.1




MIDDLEBURG FINANCIAL CORPORATION

2006 EQUITY COMPENSATION PLAN




ARTICLE I
DEFINITIONS


1.01.

Administrator




Administrator means the Committee and any delegate of the Committee that is
appointed in accordance with Article III.  Notwithstanding the preceding
sentence, “Administrator” means the Board on any date on which there is not a
Committee.




1.02.

Agreement




Agreement means a written agreement (including any amendment or supplement
thereto) between the Corporation and a Participant specifying the terms and
conditions of an Award granted to such Participant.




1.03.

Award




Award means an award of Performance Shares, a Stock Award, Stock Unit, Incentive
Award, Option or SAR granted to a Participant.




1.04.

Board




Board means the Board of Directors of the Corporation.




1.05.

Change in Control




Change in Control means any of the following: (i) any person, including a
“group” as defined in Section 13(d)(3) of the Securities Exchange Act of 1934,
becomes the owner or beneficial owner of Corporation securities having twenty
percent or more of the combined voting power of the then outstanding Corporation
securities that may be cast for the election of the Corporation’s directors,
other than as a result of an issuance of securities initiated by the
Corporation, or open market purchases approved by the Board, as long as the
majority of the Board approving the purchase is a majority at the time the
purchases are made; (ii) a contested election of directors in which less than a
majority of the individuals nominated by the Board of the Corporation are
elected; or (iii) a merger or consolidation of Corporation with, or into,
another corporation or the sale, conveyance or other transfer of substantially
all of the assts or stock of Corporation if, immediately following such
transaction, those who were directors of the Corporation immediately before such
transaction do not constitute at least a majority of the surviving or resulting
corporation.




1.06.

Change in Control Price




Change in Control Price means the higher of (i) the mean of the high and low
trading prices for the Corporation’s Common Stock on the Stock Exchange on the
date of determination of the Change in Control or (ii) the higher price per
share actually paid for the Common Stock in connection with the Change in
Control of the Corporation.








1







--------------------------------------------------------------------------------

1.07.

Code




Code means the Internal Revenue Code of 1986, and any amendments thereto.




1.08.

Committee




Committee means the Compensation Committee of the Board.




1.09.

Common Stock




Common Stock means the common stock of the Corporation.




1.10.

Control Change Date




Control Change Date means the date on which a Change in Control occurs.  If a
Change in Control occurs on account of a series of transactions, the Control
Change Date is the date of the last of such transactions.




1.11.

Corporation




Corporation means Middleburg Financial Corporation.




1.12.

Corresponding SAR




Corresponding SAR means an SAR that is granted in relation to a particular
Option and that can be exercised only upon the surrender to the Corporation,
unexercised, of that portion of the Option to which the SAR relates.




1.13.

Exchange Act




Exchange Act means the Securities Exchange Act of 1934, as amended from time to
time.




1.14.

Fair Market Value




Fair Market Value means, on any given date, the reported “closing” price of a
share of Common Stock on the NASDAQ National Market System or the Principal
Stock Exchange on which the Common Stock is traded, or if the Common Stock was
not so traded on such day, then on the next preceding day that the Common Stock
was so traded.




1.15.

Incentive Award




Incentive Award means a cash-denominated Award which, subject to such terms and
conditions as may be prescribed by the Administrator, entitles the Participant
to receive a payment, in cash or Common Stock or a combination of cash and
Common Stock, from the Corporation or a Subsidiary.








2







--------------------------------------------------------------------------------

1.16.

Incentive Stock Option




Incentive Stock Option means an Option which qualifies and is intended to
qualify as an Incentive Stock Option under Section 422 of the Code.




1.17.

Initial Value




Initial Value means, with respect to a Corresponding SAR, the Option price per
share of the related Option and, with respect to an SAR granted independently of
an Option, the price per share of Common Stock as determined by the
Administrator on the date of the grant; provided, however, that the price per
share of Common Stock encompassed by the grant of an SAR shall not be less than
the Fair Market Value on the date of grant.  Except for an adjustment authorized
by Article XII, the Initial Value may not be reduced (by amendment or
cancellation of the sale or otherwise) after the date of grant.




1.18.

Non-Qualified Stock Option




Non-Qualified Stock Option means an Option other than an Incentive Stock Option.




1.19.

Option




Option means a stock option that entitles the holder to purchase from the
Corporation a stated number of shares of Common Stock at the price set forth in
an Agreement.




1.20.

Participant




Participant means a key employee of the Corporation or a Subsidiary or a member
of the Board or the board of directors of a Subsidiary or a consultant to the
Corporation or a Subsidiary who satisfies the requirements of Article IV and is
selected by the Administrator to receive an Award.




1.21.

Performance Criteria




Performance Criteria means one or more of (a) cash flow and/or free cash flow
(before or after dividends), (b) earnings per share (including earnings before
interest, taxes, depreciation and amortization) (diluted and basic earnings per
share), (c) the price of Common Stock, (d) return on equity, (e) total
shareholder return, (f) return on capital (including return on total capital or
return on invested capital), (g) return on assets or net assets, (h) market
capitalization, (i) total enterprise value (market capitalization plus debt),
(j) economic value added, (k) debt leverage (debt to capital), (l) revenue, (m)
income or net income, (n) operating income (o) operating profit or net operating
profit, (p) operating margin or profit margin, (q) return on operating revenue,
(r) cash from operations, (s) operating ratio, (t) commodity or operating
revenue and (u) market share.  Measurement of Performance Criteria against goals
excludes the impact of charges for restructurings, discontinued operations,
extraordinary items, and other unusual or non-recurring items, and the
cumulative effects of accounting changes, each as defined by Generally Accepted
Accounting Principles and as identified in the financial statements or
Management’s Discussion and Analysis in the Annual Report.  Performance Criteria
may be established on a Company-wide basis, with respect to one or more business
units, divisions or subsidiaries; and in either absolute terms or relative to
the performance of one or more comparable companies or an index covering
multiple companies.




1.22.

Performance Shares




Performance Shares means an Award, in the amount determined by the Administrator
and specified in an Agreement, stated with reference to a specified number of
shares of Common Stock, that entitles the holder to receive a payment for each
specified share equal to the Fair Market Value of Common Stock on the date of
payment.  








3







--------------------------------------------------------------------------------

1.23.

Plan




Plan means the Middleburg Financial Corporation 2006 Equity Compensation Plan.




1.24.

SAR




SAR means a stock appreciation right that entitles the holder to receive, with
respect to each share of Common Stock encompassed by the exercise of such SAR,
the excess, if any, of the Fair Market Value at the time of exercise over the
Initial Value.  References to “SARs” include both Corresponding SARs and SARs
granted independently of Options, unless the context requires otherwise.




1.25.

Stock Award




Stock Award means Common Stock awarded to a Participant under Article VIII.




1.26.

Stock Unit




Stock Unit means an Award, in an amount determined by the Administrator and
specified in an Agreement, stated with reference to a specified number of shares
of Common Stock, that entitles the holder to receive a payment for each Stock
Unit equal to the Fair Market Value of a share of Common Stock on the date of
payment.  To the extent provided in the Agreement, each Stock Unit Award shall
be adjusted (from the date of grant to the date of payment), to reflect the
payment of dividends on the comparable number of shares of Common Stock and the
adjustment shall be in the form of additional Stock Units as if such dividends
had been invested in Common Stock on the dividend payment date.




1.27.

Subsidiary




Subsidiary means a Corporation or other business entity that the Corporation
directly or indirectly, through one or more intermediaries, controls fifty
percent (50%) or more of the voting equity of such corporation.




ARTICLE II
PURPOSES




The Plan is intended to assist the Corporation and Subsidiaries in recruiting
and retaining individuals with ability and initiative by enabling such persons
to participate in the future success of the Corporation and its Subsidiaries and
to associate their interests with those of the Corporation and its shareholders.
 The Plan is intended to permit the grant of Options, SARs, Stock Awards,
Incentive Awards, Stock Units and Performance Shares.  No Option that is
intended to be an Incentive Stock Option shall be invalid for failure to qualify
as an Incentive Stock Option.  The proceeds received by the Corporation from the
sale of Common Stock pursuant to this Plan shall be used for general corporate
purposes.




ARTICLE III
ADMINISTRATION




The Plan shall be administered by the Administrator.  The Administrator shall
have authority to grant Awards upon such terms (not inconsistent with the
provisions of this Plan), as the Administrator may consider appropriate.  Such
terms may include conditions (in addition to those contained in this Plan) on
the exercisability of all or any part of an Option or SAR or on the
transferability or forfeitability of a Stock Award or an award of Performance
Shares, Stock Units or an Incentive Award, including by way of





4







--------------------------------------------------------------------------------

example and not of limitation, requirements that the Participant complete a
specified period of employment or service with the Corporation or a Subsidiary,
requirements that the Corporation achieve a specified level of financial
performance or that the Corporation achieve a specified level of financial
return.  Notwithstanding any such conditions, the Administrator may, in its
discretion, accelerate the time at which any Option or SAR may be exercised, or
the time at which a Stock Award may become transferable or nonforfeitable or
both, or the time at which an award of Performance Shares, Stock Units or an
Incentive Award may be settled.  In addition, the Administrator shall have
complete authority to interpret all provisions of this Plan; to prescribe the
form of Agreements; to adopt, amend, and rescind rules and regulations
pertaining to the administration of the Plan; and to make all other
determinations necessary or advisable for the administration of this Plan.  The
express grant in the Plan of any specific power to the Administrator shall not
be construed as limiting any power or authority of the Administrator.  Any
decision made, or action taken, by the Administrator in connection with the
administration of this Plan shall be final and conclusive.  Neither the
Administrator nor any member of the Committee shall be liable for any act done
in good faith with respect to this Plan or any Agreement or Award.  All expenses
of administering this Plan shall be borne by the Corporation, a Subsidiary or a
combination thereof.




The Committee, in its discretion, may delegate to one or more officers of the
Corporation all or part of the Committee’s authority and duties with respect to
grants and awards to individuals who are not subject to the reporting and other
provisions of Section 16 of the Exchange Act.  The Committee may revoke or amend
the terms of a delegation at any time but such action shall not invalidate any
prior actions of the Committee’s delegate or delegates that were consistent with
the terms of the Plan.




ARTICLE IV
ELIGIBILITY




Any key employee of the Corporation, any member of the Board, any employee or
director of a Subsidiary (including a corporation that becomes a Subsidiary
after the adoption of this Plan), or any consultant or advisor to the Company or
a Subsidiary is eligible to participate in this Plan if the Administrator, in
its sole discretion, determines that such person has contributed or can be
expected to contribute to the profits or growth of the Corporation or a
Subsidiary.  




ARTICLE V
STOCK SUBJECT TO PLAN


5.01.

Shares Issued




Upon the award of shares of Common Stock pursuant to a Stock Award or in
settlement of an award of Stock Units, Performance Shares or an Incentive Award,
the Corporation may issue shares of Common Stock from its authorized but
unissued Common Stock.  Upon the exercise of any Option or SAR the Corporation
may deliver to the Participant (or the Participant’s broker if the Participant
so directs), shares of Common Stock from its authorized but unissued Common
Stock.




5.02.

Aggregate Limit




The maximum aggregate number of shares of Common Stock that may be issued under
this Plan, pursuant to the exercise of SARs and Options, the grant of Stock
Awards and the settlement of Performance Shares, Stock Units and Incentive
Awards is 255,000 shares.  








5







--------------------------------------------------------------------------------

5.03.

Reallocation of Shares




If  shares of Common Stock subject to an Award are forfeited, expire or
otherwise terminate without the issuance of shares of Common Stock, the shares
of Common Stock shall, to the extent of any such forfeiture, expiration,
termination, cash-settlement or non-issuance, again be available to be granted
under this Plan.  If shares of Common Stock are surrendered or withheld in
satisfaction of tax withholding requirements the number of shares surrendered,
either actually or by attestation  or withheld in satisfaction of tax
withholding requirements the number of shares surrendered or withheld may be
reallocated to other Award to be granted under this Plan.




ARTICLE VI
OPTIONS


6.01.

Award




In accordance with the provisions of Article IV, the Administrator will
designate each individual to whom an Option is to be granted and will specify
the number of shares of Common Stock covered by each such award; provided,
however that no Participant may be granted Options in any calendar year covering
more than 25,000 shares of Common Stock.




6.02.

Option Price




The price per share for Common Stock purchased on the exercise of an Option
shall be determined by the Administrator on the date of grant, but shall not be
less than the Fair Market Value on the date the Option is granted.  Except for
an adjustment authorized under Article XII, the Option price may not be reduced
(by amendment or cancellation of the Option or otherwise) after the date of
grant.




6.03.

Maximum Option Period




The maximum period in which an Option may be exercised shall be ten years from
the date such Option was granted.  The terms of any Option may provide that it
has a term that is less than such maximum period.




6.04.

Nontransferability




Except as provided in Section 6.05, each Option granted under this Plan shall be
nontransferable except by will or by the laws of descent and distribution.  In
the event of any transfer of an Option (by the Participant or his transferee),
the Option and any Corresponding SAR that relates to such Option must be
transferred to the same person or persons or entity or entities.  Except as
provided in Section 6.05, during the lifetime of the Participant to whom the
Option is granted, the Option may be exercised only by the Participant.  No
right or interest of a Participant in any Option shall be liable for, or subject
to, any lien, obligation, or liability of such Participant.




6.05.

Transferable Options




Section 6.04 to the contrary notwithstanding, and if the Agreement provides, a
Non-Qualified Stock Option may be transferred by a Participant to the
Participant’s children, grandchildren, spouse, one or more trusts for the
benefit of such family members or a partnership in which such family members are
the only partners, on such terms and conditions as may be permitted under
Securities Exchange Commission Rule 16b-3 as in effect from time to time.  The
holder of an Option transferred pursuant to this section shall be bound by the
same terms and conditions that governed the Option during the period





6







--------------------------------------------------------------------------------

that it was held by the Participant; provided, however, that such transferee may
not transfer the Option except by will or the laws of descent and distribution.
 In the event of any transfer of an Option (by the Participant or his
transferee), the Option and any Corresponding SAR that relates to such Option
must be transferred to the same person or persons or entity or entities.




6.06.

Employee Status




For purposes of determining the applicability of Section 422 of the Code
(relating to Incentive Stock Options), or in the event that the terms of any
Option provide that it may be exercised only during employment or continued
service or within a specified period of time after termination of employment or
service, the Administrator may decide to what extent leaves of absence for
governmental or military service, illness, temporary disability, or other
reasons shall not be deemed interruptions of continuous employment or service.




6.07.

Exercise




Subject to the provisions of this Plan and the applicable Agreement, an Option
may be exercised in whole at any time or in part from time to time at such times
and in compliance with such requirements as the Administrator shall determine;
provided, however, that Incentive Stock Options (granted under the Plan and all
plans of the Corporation and its Related Entities) may not be first exercisable
in a calendar year for stock having a Fair Market Value (determined as of the
date an Option is granted) exceeding the limit prescribed by Section 422(d) of
the Code.  An Option granted under this Plan may be exercised with respect to
any number of whole shares less than the full number for which the Option could
be exercised.  A partial exercise of an Option shall not affect the right to
exercise the Option from time to time in accordance with this Plan and the
applicable Agreement with respect to the remaining shares subject to the Option.
 The exercise of an Option shall result in the termination of any Corresponding
SAR to the extent of the number of shares with respect to which the Option is
exercised.




6.08.

Payment




Unless otherwise provided by the Agreement, payment of the Option price shall be
made in cash or a cash equivalent acceptable to the Administrator.  Subject to
rules established by the Administrator, payment of all or part of the Option
price may be made with shares of Common Stock which have been owned by the
Participant for at least six months and which have not been used for another
Option exercise during the prior six months.  If Common Stock is used to pay all
or part of the Option price, the sum of the cash and cash equivalent and the
Fair Market Value (determined as of the day preceding the date of exercise) of
the shares surrendered must not be less than the Option price of the shares for
which the Option is being exercised.




6.09.

Change in Control




Section 6.07 to the contrary notwithstanding, to the extent provided in the
Agreement, each outstanding Option shall become exercisable  upon a Change in
Control.  An Option that becomes exercisable pursuant to this Section 6.09 shall
remain exercisable thereafter in accordance with the terms of the Agreement.




6.10.

Shareholder Rights




No Participant shall have any rights as a shareholder with respect to shares
subject to his Option until the date of exercise of such Option.








7







--------------------------------------------------------------------------------

6.11.

Disposition of Stock




A Participant shall notify the Corporation of any sale or other disposition of
Common Stock acquired pursuant to an Option that was an Incentive Stock Option
if such sale or disposition occurs (i) within two years of the grant of an
Option or (ii) within one year of the issuance of the Common Stock to the
Participant.  Such notice shall be in writing and directed to the Secretary of
the Corporation.




ARTICLE VII
SARS


7.01.

Award




In accordance with the provisions of Article IV, the Administrator will
designate each individual to whom SARs are to be granted and will specify the
number of shares covered by each such award; provided, however, no Participant
may be granted SARS in any calendar year covering more than 15,000 shares of
Common Stock.  For purposes of the foregoing limit, an Option and Corresponding
SAR shall be treated as a single award.  In addition, no Participant may be
granted Corresponding SARs (under all Incentive Stock Option plans of the
Corporation and its Affiliates) that are related to Incentive Stock Options
which are first exercisable in any calendar year for stock having an aggregate
Fair Market Value (determined as of the date the related Option is granted) that
exceeds the limit prescribed by Section 422(d) of the Code.




7.02.

Maximum SAR Period




The maximum period in which an SAR may be exercised shall be ten years from the
date such SAR was granted.  The terms of any SAR may provide that it has a term
that is less than such maximum period.




7.03.

Nontransferability




Except as provided in Section 7.04, each SAR granted under this Plan shall be
nontransferable except by will or by the laws of descent and distribution.  In
the event of any such transfer, a Corresponding SAR and the related Option must
be transferred to the same person or persons or entity or entities.  Except as
provided in Section 7.04, during the lifetime of the Participant to whom the SAR
is granted, the SAR may be exercised only by the Participant.  No right or
interest of a Participant in any SAR shall be liable for, or subject to, any
lien, obligation, or liability of such Participant.




7.04.

Transferable SARs




Section 7.03 to the contrary notwithstanding, if the Agreement provides, an SAR,
other than a Corresponding SAR that is related to an Incentive Stock Option, may
be transferred by a Participant to the Participant’s children, grandchildren,
spouse, one or more trusts for the benefit of such family members or a
partnership in which such family members are the only partners, on such terms
and conditions as may be permitted under Securities Exchange Commission Rule
16b-3 as in effect from time to time.  The holder of an SAR transferred pursuant
to this section shall be bound by the same terms and conditions that governed
the SAR during the period that it was held by the Participant; provided,
however, that such transferee may not transfer the SAR except by will or the
laws of descent and distribution.  In the event of any transfer of a
Corresponding SAR (by the Participant or his transferee), the Corresponding SAR
and the related Option must be transferred to the same person or person or
entity or entities.








8







--------------------------------------------------------------------------------

7.05.

Exercise




Subject to the provisions of this Plan and the applicable Agreement, an SAR may
be exercised in whole at any time or in part from time to time at such times and
in compliance with such requirements as the Administrator shall determine;
provided, however, that a Corresponding SAR that is related to an Incentive
Stock Option may be exercised only to the extent that the related Option is
exercisable and only when the Fair Market Value exceeds the option price of the
related Option.  An SAR granted under this Plan may be exercised with respect to
any number of whole shares less than the full number for which the SAR could be
exercised.  A partial exercise of an SAR shall not affect the right to exercise
the SAR from time to time in accordance with this Plan and the applicable
Agreement with respect to the remaining shares subject to the SAR.  The exercise
of a Corresponding SAR shall result in the termination of the related Option to
the extent of the number of shares with respect to which the SAR is exercised.




7.06.

Change in Control




Section 7.05 to the contrary notwithstanding, to the extent provided in the
Agreement, each outstanding SAR shall be exercisable  upon a Change in Control.
 An SAR that becomes exercisable pursuant to this section 7.06, shall remain
exercisable thereafter in accordance with the terms of the Agreement.




7.07.

Employee Status




If the terms of any SAR provide that it may be exercised only during employment
or continued service or within a specified period of time after termination of
employment or service, the Administrator may decide to what extent leaves of
absence for governmental or military service, illness, temporary disability or
other reasons shall not be deemed interruptions of continuous employment or
service.




7.08.

Settlement




At the Administrator’s discretion, the amount payable as a result of the
exercise of an SAR may be settled in cash, Common Stock, or a combination of
cash and Common Stock.  No fractional share will be deliverable upon the
exercise of an SAR but a cash payment will be made in lieu thereof.




7.09.

Shareholder Rights




No Participant shall, as a result of receiving an SAR, have any rights as a
shareholder of the Corporation until the date that the SAR is exercised and then
only to the extent that the SAR is settled by the issuance of Common Stock.




ARTICLE VIII
STOCK AWARDS


8.01.

Award




In accordance with the provisions of Article IV, the Administrator will
designate each individual to whom a Stock Award is to be made and will specify
the number of shares of Common Stock covered by each such award; provided,
however, that no Participant may receive Stock Awards in any calendar year for
more than 15,000 shares of Common Stock.








9







--------------------------------------------------------------------------------

8.02.

Vesting




The Administrator, on the date of the award, may prescribe that a Participant’s
rights in a Stock Award shall be forfeitable or otherwise restricted for a
period of time or subject to such conditions as may be set forth in the
Agreement.  The restrictions set forth in the Agreement must include a period of
restriction for at least 3 years; provided, however, that such restrictions
shall not apply in the case of a Stock Award granted in connection with the
settlement of Performance Shares, Stock Awards or an Inventive Award or in the
case of a substitute Award pursuant to Article XII.  By way of example and not
of limitation, the restrictions may postpone transferability of the shares or
may provide that the shares will be forfeited if the Participant separates from
the service of the Corporation and its Subsidiaries before the expiration of a
stated period or if the Corporation, a Subsidiary, the Corporation and its
Subsidiaries or the Participant fails to achieve stated performance objectives,
including performance objectives stated with reference to Performance Criteria.
 The Administrator, in its discretion, may waive the requirements for vesting or
transferability for all or part of the shares subject to a Stock Award in
connection with a Participant’s termination of employment or service.




8.03.

Employee Status




In the event that the terms of any Stock Award provide that shares may become
transferable and nonforfeitable thereunder only after completion of a specified
period of employment or service, the Administrator may decide in each case to
what extent leaves of absence for governmental or military service, illness,
temporary disability, or other reasons shall not be deemed interruptions of
continuous employment or service.




8.04.

Change in Control




Sections 8.02 and 8.03 to the contrary notwithstanding, to the extent provided
in an Agreement, each outstanding Stock Award shall be transferable and
nonforfeitable upon a Change in Control.




8.05.

Shareholder Rights




Prior to their forfeiture (in accordance with the applicable Agreement and while
the shares of Common Stock granted pursuant to the Stock Award may be forfeited
or are nontransferable), and if the Agreement so provides, a Participant will
have all the rights of a shareholder with respect to a Stock Award, including
the right to receive dividends and vote the shares; provided, however, that
during such period (i) a Participant may not sell, transfer, pledge, exchange,
hypothecate, or otherwise dispose of shares of Common Stock granted pursuant to
a Stock Award, (ii) the Corporation shall retain custody of the certificates
evidencing shares of Common Stock granted pursuant to a Stock Award, and (iii)
the Participant will deliver to the Corporation a stock power, endorsed in
blank, with respect to each Stock Award.  The limitations set forth in the
preceding sentence shall not apply after the shares of Common Stock granted
under the Stock Award are transferable and are no longer forfeitable.




ARTICLE IX
PERFORMANCE SHARE AWARDS


9.01.

Award




In accordance with the provisions of IV, the Administrator will designate each
individual to whom an Award of Performance Shares is to be made and will specify
the number of shares of Common Stock covered by each such Award; provided,
however, that no Participant may receive an Award of Performance Shares in any
calendar year for more than 15,000 shares of Common Stock.








10







--------------------------------------------------------------------------------

9.02.

Earning the Award




The Administrator, on the date of the grant of an Award, shall prescribe that
the Performance Shares, or a portion thereof, will be earned, and the
Participant will be entitled to receive payment pursuant to the Award of
Performance Shares, only upon the satisfaction of performance objectives or such
other criteria as may be prescribed by the Administrator and set forth in the
Agreement.  By way of example and not of limitation, the performance objectives
or other criteria may provide that the Performance Shares will be earned only if
the Participant remains in the employ or service of the Corporation or a
Subsidiary for a stated period or that the Corporation, a Subsidiary, the
Corporation and its Subsidiaries or the Participant achieve stated objectives
including performance objectives stated with reference to Performance Criteria.
 Notwithstanding the preceding sentences of this Section 9.02, the
Administrator, in its discretion, may reduce the duration of the performance
period and may adjust the performance objectives for outstanding Performance
Shares in connection with a Participant’s termination of employment or service.




9.03.

Payment




In the discretion of the Administrator, the amount payable when an Award of
Performance Shares is earned may be settled in cash, by the issuance of Common
Stock or a combination of cash and Common Stock.  A fractional share shall not
be deliverable when an Award of Performance Shares is earned, but a cash payment
will be made in lieu thereof.




9.04.

Shareholder Rights




No Participant shall, as a result of receiving an Award of Performance Shares,
have any rights as a shareholder until and to the extent that the Award of
Performance Shares is earned and settled by the issuance of Common Stock.  After
an Award of Performance Shares is earned, if settled completely or partially in
Common Stock, a Participant will have all the rights of a shareholder with
respect to such Common Stock.




9.05.

Nontransferability




Except as provided in Section 9.06, Performance Shares granted under this Plan
shall be nontransferable except by will or by the laws of descent and
distribution.  No right or interest of a Participant in any Performance Shares
shall be liable for, or subject to, any lien, obligation, or liability of such
Participant.




9.06.

Transferable Performance Shares




Section 9.05 to the contrary notwithstanding, if the Agreement provides, an
Award of Performance Shares may be transferred by a Participant to the
Participant’s children, grandchildren, spouse, one or more trusts for the
benefit of such family members or a partnership in which such family members are
the only partners, on such terms and conditions as may be permitted under
Securities Exchange Commission Rule 16b-3 as in effect from time to time.  The
holder of Performance Shares transferred pursuant to this section shall be bound
by the same terms and conditions that governed the Performance Shares during the
period that they were held by the Participant; provided, however that such
transferee may not transfer Performance Shares except by will or the laws of
descent and distribution.








11







--------------------------------------------------------------------------------

9.07.

Employee Status




In the event that the terms of any Performance Share Award provide that no
payment will be made unless the Participant completes a stated period of
employment or service, the Administrator may decide to what extent leaves of
absence for government or military service, illness, temporary disability, or
other reasons shall not be deemed interruptions of continuous employment or
service.




9.08.

Change in Control




Section 9.02 to the contrary notwithstanding, to the extent provided in an
Agreement, each outstanding Performance Share Award shall be earned upon a
Change in Control.




ARTICLE X
INCENTIVE AWARDS


10.01.

Award




The Administrator shall designate Participants to whom Incentive Awards are
made.  All Inventive Awards shall be finally determined exclusively by the
Administrator under the procedures established by the Administrator.  With
respect to an Inventive Award based on a performance period of one year, no
Participant may receive an Incentive Award payment in any calendar year that
exceeds $500,000 or an Award of Common Stock of more than 15,000 shares in any
calendar year.




10.02.

Terms and Conditions




The Administrator, at the time an Incentive Award is made, shall specify the
terms and conditions which govern the Award.  Such terms and conditions shall
prescribe that the Incentive Award shall be earned only upon, and to the extent
that, performance objectives are satisfied during a performance period of at
least one year after the grant of the Incentive Award.  By way of example and
not of limitation, the performance objectives may provide that the Incentive
Award will be earned only if the Company, a Subsidiary or the Company and its
Subsidiaries achieve stated objectives, including objectives stated with
reference to Performance Criteria.  The Administrator, at the time an Incentive
Award is made, shall also specify when amounts shall be payable under the
Incentive Award and whether amounts shall be payable in the event of the
Participants’ death, disability, or retirement.




10.03.

Payment




In the discretion of the Administrator, the Award payable when an Incentive
Award is earned, may be settled in cash, by the issuance of Common Stock, grant
of Stock Units, or a combination of cash, Common Stock and/or Stock Units.




10.04.

Nontransferability




Except as provided in Section 10.04, Incentive Awards granted under this Plan
shall be nontransferable except by will or by the laws of descent and
distribution.  No right or interest of a Participant in an Incentive Award shall
be liable for, or subject to, any lien, obligation, or liability of such
Participant.








12







--------------------------------------------------------------------------------

10.05.

Transferable Incentive Awards




Section 10.03 to the contrary notwithstanding, if provided in an Agreement, an
Incentive Award may be transferred by a Participant to the Participant’s
children, grandchildren, spouse, one or more trusts for the benefit of such
family members or to a partnership in which such family members are the only
partners, on such terms and conditions as may be permitted by Rule 16b-3 under
the Exchange Act as in effect from time to time.   The holder of an Incentive
Award transferred pursuant to this Section shall be bound by the same terms and
conditions that governed the Incentive Award during the period that it was held
by the Participant, provided, however, that such transferee may not transfer the
Incentive Award except by will or the laws of descent and distribution.




10.06.

Employee Status




If the terms of an Incentive Award provide that a payment will be made
thereunder only if the Participant completes a stated period of employment or
service, the Administrator may decide to what extent leaves of absence for
governmental or military service, illness, temporary disability or other reasons
shall not be deemed interruptions of continuous employment or service.




10.07.

Change in Control




Section 10.02 to the contrary notwithstanding, to the extent provided in an
Agreement, each outstanding Incentive Award shall be earned upon a Change in
Control.




10.08.

Shareholder Rights




No Participant shall, as a result of receiving an Incentive Award, have any
rights as a shareholder of the Company or an Subsidiary on account of such award
until, and except to the extent that, the Incentive Award is earned and settled
in shares of Common Stock.




ARTICLE XI
STOCK UNITS


11.01.

Award




In accordance with the provisions of Article IV, the Administrator will
designate individual to whom an Award of Stock Units is to be made and will
specify the number of Stock Units covered by such Awards; provided, however,
that no Participant may be awarded Stock Units for more than 15,000 shares of
Common Stock in any calendar year.




11.02.

Earning the Award




The Administrator, on the date of grant of the Award, may prescribe that the
Stock Units  or a portion thereof, will be earned only upon, and the Participant
will be entitled to receive a payment pursuant to the Award of Stock Units, only
upon the satisfaction of Performance Objectives or such other criteria as may be
prescribed by the Administrator and set forth in the Agreement.  The
restrictions set forth in the Agreement must include a period of restriction of
at least three years or the attainment of performance objectives, including
performance objectives stated with reference to Performance Criteria; provided,
however, that such restrictions shall not apply in the case of a Stock Unit
granted in connection with the settlement of Performance Shares, Stock Awards or
an Incentive Award or in the case of a substitute Award pursuant to Article XII.
 By way of example and not of limitation, the Performance Objectives or other
criteria may provide that the Stock Units will be earned only if the Participant
remains





13







--------------------------------------------------------------------------------

in the employ or service of the Corporation or a Subsidiary for a stated period
or that the Corporation, a Subsidiary, the Corporation and its Subsidiaries or
the Participant achieve stated objectives including Performance Objectives
stated with reference to Performance Criteria.  Notwithstanding the preceding
sentences of this Section 11.02, the Administrator, in its discretion, may
reduce the duration of the performance period and may adjust the performance
objectives for outstanding Stock Units in connection with a Participant’s
termination of employment or service.




11.03.

Payment




In accordance with the Agreement, the amount payable when an award of Stock
Units is earned may be settled in cash, Common Stock or a combination of cash
and Common Stock.  A fractional share shall not be deliverable when an Award of
Stock Units is earned, but a cash payment will be made in lieu thereof.




11.04.

Nontransferability




A Participant may not sell, transfer, pledge, exchange, hypothecate, or
otherwise dispose of a Stock Unit Award other than by will or the laws of
descent and distribution.  The limitations set forth in the preceding sentence
shall not apply to Common Stock issued as payment pursuant to a Stock Unit
Award.




11.05.

Shareholder Rights




No Participant shall, as a result of receiving a Stock Unit Award, have any
rights as a shareholder of the Company or Subsidiary until and to the extent
that the Stock Units are earned and settled in shares of Common Stock.  After
Stock Units are earned and settled in shares of Common Stock, a Participant will
have all the rights of a shareholder with respect to such shares.




11.06.

Change in Control




Section 11.02 to the contrary notwithstanding, to the extent provided in an
Agreement, each Stock Unit shall be earned as of a Control Change Date without
regard to whether any Performance Criteria or other condition to which the award
is subject have been met.




ARTICLE XII
ADJUSTMENT UPON CHANGE IN COMMON STOCK



The maximum number of shares as to which Awards may be granted under this Plan;
and the terms of outstanding Awards; and the per individual limitations on the
number of shares of Common Stock for which Awards may be granted shall be
adjusted as the Committee shall determine to be equitably required in the event
that (a) the Corporation (i) effects one or more stock dividends, stock
split-ups, subdivisions or consolidations of shares or (ii) engages in a
transaction to which Section 424 of the Code applies, (b) there occurs any other
event which, in the judgment of the Committee necessitates such action.  Any
determination made under this Article XII by the Committee shall be final and
conclusive.




The issuance by the Corporation of shares of stock of any class, or securities
convertible into shares of stock of any class, for cash or property, or for
labor or services, either upon direct sale or upon the exercise of rights or
warrants to subscribe therefore, or upon conversion of shares or obligations of
the Corporation convertible into such shares or other securities, shall not
affect, and no adjustment by reason thereof shall be made with respect to, the
maximum number of shares as to which Awards may be





14







--------------------------------------------------------------------------------

granted, the per individual limitations on the number of shares of Common Stock
for which Awards may be granted or the terms of outstanding Awards.




The Committee may make Awards in substitution for performance shares, phantom
shares, stock awards, stock options, stock appreciation rights, or similar
awards held by an individual who becomes an employee of the Corporation or a
Subsidiary in connection with a transaction or event described in the first
paragraph of this Article XII.  Notwithstanding any provision of the Plan (other
than the limitation of Section 5.02), the terms of such substituted  Awards
shall be as the Committee, in its discretion, determines is appropriate.




ARTICLE XIII
COMPLIANCE WITH LAW AND APPROVAL OF REGULATORY BODIES



No Option or SAR shall be exercisable, no Common Stock shall be issued, no
certificates for shares of Common Stock shall be delivered, and no payment shall
be made under this Plan except in compliance with all applicable federal and
state laws and regulations (including, without limitation, withholding tax
requirements), any listing agreement to which the Corporation is a party, and
the rules of all domestic stock exchanges on which the Corporation’s shares may
be listed.  The Corporation shall have the right to rely on an opinion of its
counsel as to such compliance.  Any share certificate issued to evidence Common
Stock when a Stock Award is granted, a Performance Share, Stock Unit or
Incentive Award is settled or for which an Option or SAR is exercised may bear
such legends and statements as the Administrator may deem advisable to assure
compliance with federal and state laws and regulations.  No Option or SAR shall
be exercisable, no Stock Award, Stock Unit, Performance Share or Incentive Award
shall be granted, no Common Stock shall be issued, no certificate for shares
shall be delivered, and no payment shall be made under this Plan until the
Corporation has obtained such consent or approval as the Administrator may deem
advisable from regulatory bodies having jurisdiction over such matters.




ARTICLE XIV
GENERAL PROVISIONS


14.01.

Effect on Employment and Service




Neither the adoption of this Plan, its operation, nor any documents describing
or referring to this Plan (or any part thereof), shall confer upon any
individual any right to continue in the employ or service of the Corporation or
a Subsidiary or in any way affect any right or power of the Corporation or a
Subsidiary to terminate the employment or service of any individual at any time
with or without assigning a reason therefore.




14.02.

Unfunded Plan




The Plan, insofar as it provides for grants, shall be unfunded, and the
Corporation shall not be required to segregate any assets that may at any time
be represented by grants under this Plan.  Any liability of the Corporation to
any person with respect to any grant under this Plan shall be based solely upon
any contractual obligations that may be created pursuant to this Plan.  No such
obligation of the Corporation shall be deemed to be secured by any pledge of, or
other encumbrance on, any property of the Corporation.








15







--------------------------------------------------------------------------------

14.03.

Rules of Construction




Headings are given to the articles and sections of this Plan solely as a
convenience to facilitate reference.  The reference to any statute, regulation,
or other provision of law shall be construed to refer to any amendment to or
successor of such provision of law.




14.04.

Tax Withholding




Each Participant shall be responsible for satisfying any income and employment
tax withholding obligation attributable to participation in this Plan.  In
accordance with procedures established by the Administrator, a Participant may
surrender shares of Common Stock, or receive fewer shares of Common Stock than
otherwise would be issuable, in satisfaction of all or part of that obligation.




ARTICLE XV
AMENDMENT



The Board may amend or terminate this Plan from time to time; provided, however,
that no amendment may become effective until shareholder approval is obtained if
(i) the amendment increases the aggregate number of shares of Common Stock that
may be issued under the Plan (other than an adjustment pursuant to Article XII)
or (ii) the amendment changes the class of individuals eligible to become
Participants.  No amendment shall, without a Participant’s consent, adversely
affect any rights of such Participant under any Award outstanding at the time
such amendment is made.




ARTICLE XVI
DURATION OF PLAN



No Awards may be granted under this Plan more than ten years after the earlier
of the date the Plan is adopted by the Board or the date that the Plan is
approved in accordance with Article XVII.  Awards granted before that date shall
remain valid in accordance with their terms.




ARTICLE XVII
EFFECTIVE DATE OF PLAN



Options, SARs, Incentive Awards, Stock Units and Performance Shares may be
granted under this Plan upon its adoption by the Board, provided that no Option,
SAR, Incentive Awards Stock Units or Performance Shares shall be effective or
exercisable unless this Plan is approved by a majority of the votes cast by the
Corporation’s shareholders, voting either in person or by proxy, at a duly held
shareholders’ meeting at which a quorum is present or by unanimous consent.
 Stock Awards may be granted under this Plan, upon the later of its adoption by
the Board or its approval by shareholders in accordance with the preceding
sentence.











16





